                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                 NORFOLK DIVISION

DRY BULK SINGAPORE PTE. LTD.         )
                                     )
       Plaintiff,                    )
                                     )                              Case No.: 2:19-cv-444
v.                                   )
                                     )
M/V ETERNITY SW (IMO 9425851)        )
her engines freights, apparel        )
appurtenances, tackle, etc., in rem, )
                                     )
       Defendant                     )
                                     )
DONG LIEN MARITIME S.A. PANAMA )
                                     )
       Claimant.                     )

 NOTICE OF RULE 41(a)(1)(A)(i) VOLUNTARY DISMISSAL WITHOUT PREJUDICE

         PLEASE TAKE NOTICE that the above-captioned action is hereby voluntarily dismissed

without prejudice by Plaintiff, DRY BULK SINGAPORE PTE. LTD., pursuant to Rule

41(a)(1)(A)(i) of the Rules of Civil Procedure for the United States District Courts. Neither

Defendant DONG LIEN MARITIME S.A. PANAMA, in personam, nor the Vessel, M/V

ETERNITY SW, in rem, has filed an answer or motion for summary judgment in this action. No

costs shall be assessed against any party.

Dated:         September 10, 2019                 Respectfully submitted,

                                                  /s/ Daniel T. Stillman
                                                  Daniel T. Stillman (VSB No. 88774)
                                                  Patrick M. Brogan (VSB No. 25568)
                                                  DAVEY | BROGAN, P.C.
                                                  101 Granby Street, Suite 300
                                                  Norfolk, VA 23510
                                                  Tel:            757.622.0100
                                                  Fax:            757.622.4924
                                                  Email: dstillman@dbmlawfirm.com
                                                         pbrogan@dbmlawfirm.com
                                                  Attorneys for Plaintiff
                                CERTIFICATE OF SERVICE

       I hereby certify that on September 10, 2019, I electronically filed the foregoing Notice

with the Clerk of the Court using the CM/ECF system which will send notification of such filing

to all counsel of record.


                                                    /s/ Daniel T. Stillman
                                                    Daniel T. Stillman (VSB No. 88774)
                                                    Patrick M. Brogan (VSB No. 25568)
                                                    DAVEY | BROGAN, P.C.
                                                    101 Granby Street, Suite 300
                                                    Norfolk, VA 23510
                                                    Tel:            757.622.0100
                                                    Fax:            757.622.4924
                                                    Email: dstillman@dbmlawfirm.com
                                                           pbrogan@dbmlawfirm.com
